DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 6/22/2021 has been received and entered. Application No. 16/116,594 Claims 1-3, 5-13 & 15-20 are now pending. Claims 4 & 14 are cancelled.

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5-13 & 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per Claim 1, the claim recites the following limitations “detecting a second input that is successive to the first input; identifying a region of the touch screen keyboard corresponding to the second input; identifying at least one recommendation based on the at least one category and the region of the touch screen keyboard;” Examiner reviewed the specification thoroughly and called Mr. Michael Rodriguez to inquire about support for such limitations. Mr. Rodriguez pointed to fig 7A and paragraphs 112 and 113. Mr. Rodriguez again called back after conferring which his client and pointed to paragraphs 86, 117 and 118 for support. Examiner reviewed the suggested paragraphs and did not find support of a successive second input that based on its location on the screen along with the identified category from the first input results in identifying a recommendation. The paragraphs teach an input that is identified and used to perform the 
 The letter T is swapped with the number 5 or an entry of DEPARTURE TIME IS 8:00 and a swipe on O and N which results in a whole sentence of DEPARTURE TIME IS 8:00 ON then a determination is made with respect to semiotic information and a recommendation is provided. What is taught in the specification is not what the claim language is reciting. Also Examiner found that paragraph 103 teaches receiving input and based on the input identifying semiotic information and a category. The paragraph does not teach or suggest a second input successive the first input which based on the location of the second input and based on the category of the first input then a recommendation is identified. No agreement was reached and Examiner is rejecting the current set of claims to the best of her understanding considering the lack of support and clarity of how the functionality is performed.

	Claims 2-3, 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to their dependency on claim 1. 
 
Claim 11 is similar in scope to Claim 1; therefore, Claim 11 is rejected under the same rationale as Claim 1.

	Claims 12-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to their dependency on claim 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-13 & 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1, the claim recites the following limitations “detecting a second input that is successive to the first input; identifying a region of the touch screen keyboard corresponding to the second input; identifying at least one recommendation based on the at least one category and the region of the touch screen keyboard;” Examiner reviewed the specification thoroughly 
 The letter T is swapped with the number 5 or an entry of DEPARTURE TIME IS 8:00 and a swipe on O and N which results in a whole sentence of DEPARTURE TIME IS 8:00 ON then a determination is made with respect to semiotic information and a recommendation is provided. What is taught in the specification is not what the claim language is reciting. Also Examiner found that paragraph 103 teaches receiving input and based on the input identifying semiotic information and a category. The paragraph does not teach or suggest a second input successive the first input which based on the location of the second input and based on the category of the first input then a recommendation is identified. It is unclear how the second input and its location along with an identified category related to the first input result in a recommendation.

	Claims 2-3, 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 1. 
 
Claim 11 is similar in scope to Claim 1; therefore, Claim 11 is rejected under the same rationale as Claim 1.

	Claims 12-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 & 15-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over et al. (U.S. Pub 2015/0100537) hereinafter Grieves in view of ALEY et al. (U.S. Pub 2016/0292148) hereinafter Aley.

As per Claim 1, Grieves teaches A method for providing a recommendation in an electronic device, the method comprising: detecting a first input on a touch screen keyboard displayed on a screen of the electronic device; identifying a text corresponding to the detected first  input through the touch screen keyboard; (Fig. 2, Fig. 7, ¶25, ¶69 wherein a partial phrase "Let's grab" is represented as being input in text input control 702 in the form of a text message input box text entered on a touch-screen display that is implemented to sense touch and gesture inputs)
identifying at least one category corresponding to the first input; (¶31, ¶49 wherein the language model 128 is designed to make use of multiple language model dictionaries, which may be applied on a per-language basis, as sources of words, emoji, and corresponding scoring data that may be used to predict a next word or intended word based on character entries 124 wherien word and emoji probabilities and/or other scoring data from multiple dictionaries may be combined in various ways to rank possible candidates (words and emoji) one to another and select at least some of the candidates as being the most likely predictions for a given entry)
detecting a second input that is successive to the first input;  (Fig. 8, ¶73 wherien a user selection of the utensil emoji is represented at 802. The selection may be made by tapping on the emoji, pressing and holding a finger on the emoji, or otherwise)
identifying a region of the touch screen keyboard corresponding to the second input; identifying at least one recommendation based on the region of the touch screen keyboard; and displaying the at least one recommendation. (Fig. 8, ¶73 wherein in response to this selection, an emoji picker 804 may be exposed in the user interface 126. The emoji picker 804 may rendered to replace the keyboard 202 as shown in FIG. 8.; Examiner interprets displaying the emoji picker to be responsive of the software identifying the region and displaying the corresponding recommendations based on identifying the recommendations/emoji picker 804 that correspond to the selected emoji/utensil)
identifying next semiotic information corresponding to semiotic information associated with multimodal contents of the text; identifying at least one category corresponding to the next semiotic information; identifying at least one recommendation based on the at least one category;
Aley teaches identifying next semiotic information corresponding to semiotic information associated with multimodal contents of the text; (Fig. 14, ¶131 wherein receiving at the prediction means the text input by a user 600, comparing the text input by a user to the sections of text associated with the image/label 610, and predicting on the basis of the sections of text associated with the identified image/label the relevance of the image/label to the text input by a user 620)
identifying at least one category corresponding to the next semiotic information; (Fig. 14, ¶131 wherein when the prediction means is a language model 10, the language model may comprise an image/label within an n-gram word/image sequence of an n-gram map 14' or an image/label appended to an n-gram word sequence of an n-gram map 14'. The language model predicts a relevant image/label 50 by comparing the user inputted text to a stored n-gram sequence and outputting a relevant image/label which is part of the stored n-gram or is appended to the stored n-gram. Alternatively, the language model comprises a word-based n-gram map 14 and a word.fwdarw.image correspondence map 40 which is trained on sections of text (i.e. words) associated with the images)
identifying at least one recommendation based on the at least one category; (Fig. 14, ¶131 wherein the language model is configured to predict the next word in a sequence of user inputted words by comparing the word sequence to a stored n-gram of the map 14 and then mapping this predicted word to an image using the correspondence map 40)


As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Grieves as modified further teaches wherein the at last one recommendation comprises at least one of graphical objects, ideograms, non-textual representations, words, characters or symbols. (Fig. 7, ¶69 wherein user interface 126 is configured to present predictions including words 130 and emoji 132 via an example prediction bar 308. In this example, a partial phrase "Let's grab" is represented as being input in text input control 702 in the form of a text message input box text. In response to this input, prediction candidates may be generated using corresponding dictionaries and scoring techniques described herein; as taught by Grieves)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Grieves as modified further teaches wherein the method further comprises performing one or more actions based on the first input. (Fig. 3, ¶34, ¶35 wherein when this text prediction 306 occurs, the keyboard input module 120 may detect that one or more prediction candidates are available and present the candidates via the user interface 126 as being output in a text prediction bar 308 that appears at the top of the keyboard; as taught by Grieves)

As per Claim 5, the rejection of claim 3 is hereby incorporated by reference; Grieves further teaches wherein the one or more actions based on the detected input comprises at least one of: providing rich text aesthetics based on a context of the first input; capitalizing one or more characters - 30 -DOCKET NO. SP18173-US (SAMS06-18173)PATENT or one or more words based on the context of the first input. (Fig. 7, ¶69 wherien a partial phrase "Let's grab" is represented as being input in text input control 702 in the form of a text message input box text. In response to this input, prediction candidates may be generated using corresponding dictionaries and scoring techniques with candidates such as “a”, “lunch”, “coffee” and “beer” ; as taught by Grieves)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Grieves as modified further teaches wherein the method further comprises: analyzing the detected first input with one or more semiotics in a language model; (Fig. 11, ¶84 wherein prediction candidates including emoji are selected using a weighted combination of scoring data from multiple dictionaries. One or more dictionaries are identified to use as sources for predictions based on one or more detected characters (block 1102). For example, dictionaries to apply for a given interaction may be selected according to a language model 128 that supports emoji; as taught by Grieves)
extracting one or more semiotics in the language model in accordance with the first input; (Fig. 5, ¶56 wherein One or more prediction candidates including one or more predicted emoji corresponding to the detected characters are generated according to an adaptive language model (block 504) and the one or more prediction candidates are employed to facilitate further character entry for the interaction with the device (block 506) ; as taught by Grieves)
generating at least one recommendation based on the one or more semiotics in the language model; and (¶61 wherein predicted emoji for partially typed words and/or next "words" may be determined based on preceding input and offered as candidates. In this case, a user may input a word, partial word, phrase, or partial phrase and one or more emoji may be predicted based on the input according to the language model described herein. For example, after typing "Meet me for a", the text input model may determine the words "beer" or "coffee" as a prediction for the phrase. In this case, a prediction bar or other user interface element may be configured to expose the text "beer" and "coffee" as well as corresponding emoji for beer and coffee. A user may then select the text or the emoji to insert the selection. In one approach, emoji corresponding to a predicted word may be shown immediately following the predicted word in a list of prediction candidates; as taught by Grieves)
feeding the one or more semiotics to the language model after the detected first input, for predicting a next set of recommendations. (Fig. 7, ¶70, ¶74 wherein emoji predictions are shown as being interspersed in the prediction bar 308 with word candidates. Here, the emoji include emoji that are direct matches to predicted words such as the utensil emoji for lunch, the coffee emoji for coffee, and the beer emoji for beer. These emoji may be derived as direct matches via a mapping table wherein an emoji category (not shown) corresponding to predicted emoji from the text prediction engine 122 may be included along with the other example categories. In addition or alternatively, the emoji picker 804 may be automatically navigated to a category corresponding to the emoji selected from the prediction bat to initiate interaction with the picker. Thus, a plurality of emoji that relate to the predicted emoji may be presented via the emoji picker responsive to interaction with the predicted emoji configured to access the emoji picker, such as pressing and holding of the predicted emoji; as taught by Grieves)

As per Claim 7, the rejection of claim 6 is hereby incorporated by reference; Grieves as modified further teaches wherein the language model comprises representations of a multimodal prediction with semiotics data corresponding to a text obtained from a plurality of data sources, (¶57 wherein input characters including words and emoji to determine corresponding predictions by using and/or combining one or more individual dictionaries. The language model 128 may establish a hierarchy of language model dictionaries at different levels of specificity (e.g., general population, user, interaction) that may be applied at different times and in different scenarios; as taught by Grieves)
 wherein the semiotics data is classified based on a context associated with the text. (¶75 wherien the emoji category may automatically be selected when the emoji picker 804 is accessed and exposed via an emoji prediction. A user may then be able to select one of the predicted emoji and/or navigate additional categories to choose an emoji from one of the other categories; as taught by Grieves)

As per Claim 8, the rejection of claim 7 is hereby incorporated by reference; Grieves as modified further teaches wherein each text obtained from the plurality of data sources is represented as semiotics data in the language model for generating the at least one recommendation. (Fig. 7, ¶70, ¶74 wherein emoji predictions are shown as being interspersed in the prediction bar 308 with word candidates. Here, the emoji include emoji that are direct matches to predicted words such as the utensil emoji for lunch, the coffee emoji for coffee, and the beer emoji for beer. These emoji may be derived as direct matches via a mapping table as taught by Grieves)

As per Claim 9, the rejection of claim 6 is hereby incorporated by reference; Grieves as modified further teaches wherein the at least one recommendation is prioritized based on the one or more semiotics in the language model. (¶51, ¶85, ¶86 wherein emoji may be treated within the language model 128 as words. The dictionaries may therefore reflect conditional probabilities for emoji usage and/or other scoring data that may be used to rank emoji along with words one to another. For a given input scenario, the language model 128 derives top ranking emoji and words ordered by relevancy. The top ranking emoji and words may be presented together via a suitable user interface wherein a list of the top ranking five or ten candidates may be generated to use for presentation of prediction candidates to a user; as taught by Grieves)

As per Claim 10, the rejection of claim 1 is hereby incorporated by reference; Grieves as modified further teaches the method further comprising: generating a language model containing semiotics data corresponding to a text obtained from one of a plurality of data sources. (¶86 wherein language model dictionaries contain words and emoji associated with probabilities and/or other suitable scoring data for text predictions. A list of relevant prediction candidates may be generated from multiple dictionaries by interpolation of individual scores or probabilities derived from the multiple dictionaries for words identified as potential prediction candidates for the text characters. Thus, a combined or adapted score may be computed as a weighted average of the individual score components for two or more language model dictionaries; as taught by Grieves)

Claim 11 is similar in scope to Claim 1; therefore, Claim 11 is rejected under the same rationale as Claim 1.

Claim 12 is similar in scope to Claim 2; therefore, Claim 12 is rejected under the same rationale as Claim 2.

Claim 13 is similar in scope to Claim 3; therefore, Claim 13 is rejected under the same rationale as Claim 3.

Claim 15 is similar in scope to Claim 5; therefore, Claim 15 is rejected under the same rationale as Claim 5.

Claim 16 is similar in scope to Claim 6; therefore, Claim 16 is rejected under the same rationale as Claim 6.

Claim 17 is similar in scope to Claim 7; therefore, Claim 17 is rejected under the same rationale as Claim 7.

Claim 18 is similar in scope to Claim 8; therefore, Claim 18 is rejected under the same rationale as Claim 8.



Claim 20 is similar in scope to Claim 10; therefore, Claim 20 is rejected under the same rationale as Claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 15/444,607 in view of Grieves et al. (U.S. Pub 2015/0100537).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 is generic to most of the limitations recited in copending Application No. 15/444,607.
This is a provisional obviousness-type double patenting rejection.

Application No. 16116594
U.S. Publication 2017/0249017
Reason for Obviousness
Claim 1: A method for providing
Claim 1: A method of recommending at least one word to be input through a keyboard, the method, being performed by a device and comprising: displaying the keyboard to be used to input at least one character or text on the device; selecting at least one language model; and recommending the at least one word related to at least one character or text inputted on the keyboard, based on the at least one inputted character or text and the at least one selected language model, wherein the at least one selected language model comprises at least one of a language model based on demographic properties of a user of the device, a language model based on text input histories of the user of the device, and a language 

Grieves teaches multimodal recommendations (¶31 wherein the language model 128 is designed to make use of multiple language model dictionaries as sources of words, emoji, and corresponding scoring data that may be used to predict a next word or intended word based on character entries 124 wherien word and emoji probabilities and/or other scoring data from multiple dictionaries may be combined in various ways to rank possible candidates (words and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of emoji for text predictions of Grieves with the teaching of predicting text input based on user demographics and context information of RYU et al. because Grieves teaches techniques to employ emoji for text predictions are described herein. In one or more implementations, entry of 
Aley teaches semiotic information associated with multimodal contents of the text; (Fig. 14, ¶131 wherein receiving at the prediction means the text input by a user 600, comparing the text input by a user to the sections of text associated with the image/label 610, and predicting on the  (Fig. 14, ¶131 wherein when the prediction means is a language model 10, the language model may comprise an image/label within an n-gram word/image sequence of an n-gram map 14' or an image/label appended to an n-gram word sequence of an n-gram map 14'. The language model predicts a relevant image/label 50 by comparing the user inputted text to a stored n-gram sequence and outputting a relevant image/label which is part of  (Fig. 14, ¶131 wherein the language model is configured to predict the next word in a sequence of user inputted words by comparing the word sequence to a stored n-gram of the map 14 and then mapping this predicted word to an image using the correspondence map 40)
It would have been obvious to one having ordinary 


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection wherien Aley teaches the limitations reciting “identifying next semiotic information corresponding to semiotic information associated with multimodal contents of the text; identifying at least one category corresponding to the next semiotic information; identifying at least one recommendation based on the at least one category;”.

Related Art
Related art not relied upon Pasquero et al. (U.S. Pub 2013/0246329) for teaching in context word prediction and correction. KIM et al. (U.S. Pub 2016/0252972) for teaching efficiently synchronizing language models among a plurality of terminals and preserving an input history.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892 for listed of cited references.

	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANGIE BADAWI/Primary Examiner, Art Unit 2179